DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 10-16 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Newly presented independent claim 10 recites, inter alia: (a) governing equations comprising the spatiotemporal variations of variables representing the pathophysiological features of the intervertebral disc; (b) constitutive equations comprising relationships between biophysical quantities of the intervertebral disc; (c) initial conditions comprising values of independent variables at a moment in time; (d) parameter values comprising numerical characteristics used to define the plurality of subsystems;
selectively changing the constitutive equations to change the material properties of the intervertebral disc and adjust the cell metabolic activities thereof; 
recomputing at least one additional solution using the simulation program and returning additional pathophysiological information according to the at least one additional solution.
These limitations are patentability distinct from the remaining claims that were previously examined because the limitations of changing the newly amended constitutive equations and rerunning the simulation constitutes a separate invention from that previously examined.
The two invention are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, the previously examined subcombination has separate utility such as solving a single equation without repeating the simulation with various parameters, as recited in claims 10-16.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 10-16 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-9,17-21 and 24-27 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
A method for simulating the pathophysiology of intervertebral discs, the method, to be performed by at least one processor disposed in connection with a memory, comprising: 
disposing an anatomic database and a biophysical model in connection with a simulation program, the biophysical model comprising a plurality of subsystems; 
selecting a defined geometry from the anatomic dataset; 
discretizing the biophysical model over the defined geometry; 
defining the plurality of subsystems to comprise boundary conditions configured to be progressively altered to generate disc degeneration cascades; 
defining the plurality of subsystems to further comprise constitutive equations configured to be selectively defined to change the material properties and cell metabolic activities of the intervertebral disc;  
computing at least one solution using the simulation program; 
returning pathophysiological metrics according to the at least one solution; and 
displaying the pathophysiological metrics.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mathematical concepts”. Although the parameters in the claim represent real-world object, the claim is merely directed towards mathematical relationships, mathematical formulas or equations, mathematical calculations. MPEP § 2106.04(a)(2)(I)
In particular, the claim uses generic computer and memory to perform mathematical calculations.
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because the various calculations are directed towards managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). MPEP 2106.04(a)(2)(II)
In particular, the Specification as originally filed on 11 July 2019 in parent application 62872769 (page 2 line 8-21), and also the Specification as originally filed on 03 June 2020 (page 3 line 20 to page 4 line 2) discloses that the steps of determining causes of disease are typically performed by a health care provider (such as a physician) when diagnosing and treating a patient ailed with a particular disease.
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting at least one processor disposed in connection with a memory, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the database and biophysical model in connection with a simulation program, modeling a plurality of subsystems for a biophysical model may be performed by a person either mentally, or with pen and paper.
Similarly, but for a generic processor with memory recited with a high level of generality, the selecting, discretizing, defining, and returning steps may be performed by a person either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 2-5, 8 reciting limitations further defining the abstract concept, which are directed towards mathematic concepts and their operations, may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
the method, to be performed by at least one processor disposed in connection with a memory, comprising: 
disposing an anatomic database and a biophysical model in connection with a simulation program;
computing at least one solution using the simulation program;
displaying the pathophysiological metrics.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The Specification as originally filed on 03 June 2020 discloses (page 12, line 2-6, emphasis added):
As may be understood, the at least memory may have computer-readable instructions stored thereon, and may comprise, for instance, solid state drives, RAM, hard disk drives, removable disk drives, network storage, data farms, cloud storage, and any other type of data storage reasonably suited for storing such computer-readable instructions, while taking into account the scale at which the simulation program of the present invention is disposed to operate.

As disclosed, the computer and associated memory is a generic computer invoked with a high level of generality in its generic capacity to implement the abstract concept, and amount to mere instructions to apply an exception (MPEP 2106.05(f)).
Similarly, storing data in a database add insignificant extra-solution activity to the abstract idea (such selecting a particular data source or type of data to be manipulated, MPEP 2106.05(g)).
The simulation program as recited amounts to no more than mere instructions to apply the abstract concept because this simulation program has been recited with a high level of generality without any specific details regarding what it is simulating. Examiner submits that all computer programs, at a basic level, is a form of simulation because mere data is being process, and data is abstract and only represents certain components of reality; such calculations do not materially affect the real universe absent other forms of hardware.
Similarly, the display of data after the data has been calculated amounts to mere insignificant extra-solution activity to the abstract idea (additional limitation(s) which add(s) insignificant extra-solution activity to the abstract idea which amounts to generally linking the abstract idea to a particular technological environment or field of use, MPEP 2106.05(g)).
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 6 reciting an algorithm, additional limitation(s) which amount(s) to invoking computers as a tool to perform the abstract idea, claim(s) 9 reciting a GUI, additional limitation(s) which add(s) insignificant extra-solution activity to the abstract idea which amounts to generally linking the abstract idea to a particular technological environment or field of use).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: the method, to be performed by at least one processor disposed in connection with a memory, comprising: disposing an anatomic database and a biophysical model in connection with a simulation program; computing at least one solution using the simulation program; displaying the pathophysiological metrics; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the data being stored, this amounts to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).
Regarding displaying data, Mahfouz (20160157751) teaches that computer aided design (CAD) and associated computer graphic features are well understood, routine, and conventional in the art (page 21-22 paragraph 0307 illustrating user interfaces with graphic displays in Figure 87-102).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 9 further reciting the GUI as discussed above, Mahfouz teaches such GUI). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 17 recites:
A system configured to model the pathophysiology of intervertebral discs at in vivo human condition, said system comprising: 
a memory disposed to store an anatomic dataset, a biophysical model, and a simulation program; 
said biophysical model comprising boundary conditions, said boundary conditions comprising a first boundary condition and a second boundary condition; 
said memory disposed in connection with a processor, said processor disposed to: 
select a defined geometry from said anatomic dataset; 
discretize said biophysical model over said defined geometry; 
selectively apply said first boundary condition and said second boundary condition to said biophysical model to simulate in vivo conditions, said first boundary condition comprising a Neumann boundary condition and said second boundary condition comprising a Dirichlet boundary condition, said first boundary condition and said second boundary condition each applied to a solid phase, fluid phase, and solute phase defined by said anatomic dataset such that: 
when said anatomic dataset defines a native intervertebral disc, said first boundary condition and said second boundary condition define the outer surface of the annulus fibrosis and the interface between the cartilaginous endplates and the vertebra; 
when said anatomic dataset defines an engineered intervertebral disc, said first boundary condition and said second boundary condition define the culture conditions; ; and 
compute at least one solution using said simulation program.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mathematical concepts”. Although the parameters in the claim represent real-world object, the claim is merely directed towards mathematical relationships, mathematical formulas or equations, mathematical calculations. MPEP § 2106.04(a)(2)(I)
In particular, the claim uses generic computer and memory to perform mathematical calculations.
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because the various calculations are directed towards managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). MPEP 2106.04(a)(2)(II)
In particular, the Specification as originally filed on 11 July 2019 in parent application 62872769 (page 2 line 8-21), and also the Specification as originally filed on 03 June 2020 (page 3 line 20 to page 4 line 2) discloses that the steps of determining causes of disease are typically performed by a health care provider (such as a physician) when diagnosing and treating a patient ailed with a particular disease.
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting at least one processor disposed in connection with a memory, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the database and biophysical model in connection with a simulation program, modeling a plurality of subsystems for a biophysical model may be performed by a person either mentally, or with pen and paper.
Similarly, but for a generic processor with memory recited with a high level of generality, the selecting, discretizing, defining, and returning steps may be performed by a person either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 19-21, 24-25, 27 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
a memory disposed to store an anatomic dataset, a biophysical model, and a simulation program; 
said memory disposed in connection with a processor.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The Specification as originally filed on 03 June 2020 discloses (page 12, line 2-6, emphasis added):
As may be understood, the at least memory may have computer-readable instructions stored thereon, and may comprise, for instance, solid state drives, RAM, hard disk drives, removable disk drives, network storage, data farms, cloud storage, and any other type of data storage reasonably suited for storing such computer-readable instructions, while taking into account the scale at which the simulation program of the present invention is disposed to operate.

As disclosed, the computer and associated memory is a generic computer invoked with a high level of generality in its generic capacity to implement the abstract concept, and amount to mere instructions to apply an exception (MPEP 2106.05(f)).
Similarly, storing data in a database add insignificant extra-solution activity to the abstract idea (such selecting a particular data source or type of data to be manipulated, MPEP 2106.05(g)).
The simulation program as recited amounts to no more than mere instructions to apply the abstract concept because this simulation program has been recited with a high level of generality without any specific details regarding what it is simulating. Examiner submits that all computer programs, at a basic level, is a form of simulation because mere data is being process, and data is abstract and only represents certain components of reality; such calculations do not materially affect the real universe absent other forms of hardware.
Similarly, the display of data after the data has been calculated amounts to mere insignificant extra-solution activity to the abstract idea (additional limitation(s) which add(s) insignificant extra-solution activity to the abstract idea which amounts to generally linking the abstract idea to a particular technological environment or field of use, MPEP 2106.05(g)).
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 18 reciting a computer, additional limitation(s) which amount(s) to invoking computers as a tool to perform the abstract idea, claim(s) 26 reciting a GUI, additional limitation(s) which add(s) insignificant extra-solution activity to the abstract idea which amounts to generally linking the abstract idea to a particular technological environment or field of use).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: a memory disposed to store an anatomic dataset, a biophysical model, and a simulation program; said memory disposed in connection with a processor; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the data being stored, this amounts to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).
Regarding displaying data, Mahfouz teaches that computer aided design (CAD) and associated computer graphic features are well understood, routine, and conventional in the art (page 21-22 paragraph 0307 illustrating user interfaces with graphic displays in Figure 87-102).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 26 further reciting the GUI as discussed above, Mahfouz teaches such GUI). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz in view of Wills (Simulating the sensitivity of cell nutritive environment to composition changes within the intervertebral disc).

Claim 1: Mahfouz teaches:
A method (page 2 paragraph 0007 illustrating a method) for simulating the pathophysiology (page 24 paragraph 0328 illustrating simulating a bone replacement [considered to be a form of “pathophysiology”]) of intervertebral discs (page 42 paragraph 0454 illustrating processing data for the L1 through L5 vertebra [considered to be “intervertebral discs”]), the method, to be performed by at least one processor disposed in connection with a memory (page 1 paragraph 0004 illustrating a computer with memory), comprising: 
disposing an anatomic database (page 9 paragraph 0212 illustrating anatomy data representing patient-specific module stored in a database) and a biophysical model in connection with a simulation program (page 43-44 paragraph 0460 illustrating a kinematic database linking motion of bones with respect to one another and with locations of soft tissue attachment sites, for example), the biophysical model comprising a plurality of subsystems (page 43-44 paragraph 0460 illustrating bone and software tissues, for example, [considered to be forms of “subsystems”]); 
selecting a defined geometry from the anatomic dataset (Figure 1 illustrating obtaining patient specific data); 
discretizing the biophysical model over the defined geometry (page 10 paragraph 0218 illustrating segmenting the 3D model into pairs of discrete points [considered to be a form of “discretizing”]); 
defining the plurality of subsystems (page 43-44 paragraph 0460 illustrating bone and software tissues, for example, [considered to be forms of “subsystems”]); 
computing at least one solution using the simulation program (Figure 15-19 illustrating calculating reconstruction solutions using the simulation software); 
returning pathophysiological metrics according to the at least one solution (page 36-37 paragraph 0408 illustrating calculating similar metrics between the model to the patient’s reconstructed bone model, Figure 12 illustrating the results of reconstruction for different defects used for validation of full bone reconstruction); and 
displaying the pathophysiological metrics (Figure 7 illustrating displaying various metrics of the calculated differences, Front Page illustrating various dimensions of the reconstructed bone).
Mahfouz further teaches that the system is capable of simulating any kind of structural material with a specific function within a multicellular organism (page 9 paragraph 0211).
Mahfouz does not teach:
to comprise boundary conditions configured to be progressively altered to generate disc degeneration cascades; 
defining the plurality of subsystems to further comprise constitutive equations configured to be selectively defined to change the material properties and cell metabolic activities of the intervertebral disc.
Wills teaches:
to comprise boundary conditions configured to be progressively altered to generate disc degeneration cascades (Abstract illustrating simulating catabolic cascades, page 112 Table 1 illustrating boundary conditions at the edge of the cell); 
defining the plurality of subsystems to further comprise constitutive equations configured to be selectively defined to change the material properties and cell metabolic activities of the intervertebral disc (page 112 equation 16-22 illustrating calculating cell metabolites and other parameters).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the boundary and metabolic calculations of Wills within the vertebrae simulation of Mafouhz with the motivation of improving patient outcomes by simulating disc nutrition and cell viability (Wills page 120 Section 5 Conclusions).

Claim 2: Mahfouz in view of Wills teach:
The method of claim 1 (as discussed above and incorporated herein).
Mahfouz further teaches:
wherein the plurality of subsystems comprises governing equations (page 3 paragraph 0013 illustrating contours of the 3D models), constitutive equations (page 15 paragraph 0261 illustrating bone deformation data), initial conditions (Figure 14 illustrating the patient’s present conditions), and parameter values (page 9 paragraph 0212 illustrating design parameters customized for the patient).

Claim 3: Mahfouz in view of Wills teach:
The method of claim 2 (as discussed above and incorporated herein).
Mahfouz further teaches:
wherein the boundary conditions comprise a first boundary condition and a second boundary condition (page 12-13 paragraph 0238 illustrating a plurality of bounding points identifying a plurality of geometric bounds).

Claim 5: Mahfouz in view of Wills teach:
The method of claim 1 (as discussed above and incorporated herein).
Mahfouz further teaches:
wherein the defined geometry is selected from the group consisting of a whole intervertebral disc or a portion of an intervertebral disc, each disposed either in two- dimensional space or three-dimensional space (Figure 178 illustrating L1 and L5 slides in all 3 dimensions).

Claim 6: Mahfouz in view of Wills teach:
The method of claim 1 (as discussed above and incorporated herein).
Mahfouz further teaches:
wherein the simulation program comprises at least one algorithm disposed to determine the at least one solution (Abstract illustrating the Monte Carlo algorithm used to generate a best-fit for the reconstructed model).

Claim 7: Mahfouz in view of Wills teach:
The method of claim 1 (as discussed above and incorporated herein).
Mahfouz further teaches:
further comprising: displaying historical information alongside the pathophysiological metrics (page 22 paragraph 0316 illustrating storing previous iterations of the model for comparison, page 43 paragraph 0457 illustrating the Monte Carlo algorithm used to calculate changes in position [considered to be “historical information” because the Monte Carlo compares a new model with a previous model to prepare the best-fit model).

Claim 8: Mahfouz in view of Wills teach:
The method of claim 7 (as discussed above and incorporated herein).
Mahfouz further teaches:
wherein the historical information comprises pathophysiological metrics of prior simulations (page 22 paragraph 0315 illustrating calculating the difference between the iteration of the model with the deformed 3D model).

Claim 9: Mahfouz in view of Wills teach:
The method of claim 1 (as discussed above and incorporated herein).
Mahfouz further teaches:
wherein the at least one processor is disposed in input-output relation with a graphic user interface (page 43 paragraph 0459 illustrating a visual user interface).

Subject Matter Free of Prior Art
Claim(s) 4, 17-21 and 24-27 distinguish(es) over the prior art for the following reasons.

The following is a statement of reasons for the subject matter free of prior art:

Claim 4: the primary reason for the indication of subject matter free of prior art is the inclusion of the following limitations in the combination as recited in the abstract concept and not found in the closest available prior art of record:
selectively applying the first boundary condition or the second boundary condition to simulate in vivo conditions, said first boundary condition comprising a Neumann boundary condition and said second boundary condition comprising a Dirichlet boundary condition, said first boundary condition and said second boundary condition each applied to a solid phase, fluid phase, and solute phase defined by said anatomic dataset such that: when said anatomic dataset defines a native intervertebral disc, said first boundary condition and said second boundary condition define the outer surface of the annulus fibrosis and the interface between the cartilaginous endplates and the vertebra, when said anatomic dataset defines an engineered intervertebral disc, said first boundary condition and said second boundary condition define the culture conditions.

The closest available prior art of record are as follows:

Wills teaches parameters for solid and liquid phases (page 112 equation 16), and solute phase for boundary conditions (page 113 Section 2.4 Boundary Conditions), including annulus fibrosis (page 109 Figure label AF) and cartilage endplates (Page 113 Figure 2 label CEP); however, Wills does not fairly teach or suggest the interface between the CEP and an engineered IV disc, or Neumann and Dirichlet boundary conditions for these components.
Similarly, while Mahfouz teaches simulating engineered disc alignment (Figure 29 for example), Mahfouz does not fairly teach or suggest the interface between the CEP and an engineered IV disc, or Neumann and Dirichlet boundary conditions for these components.
Mansi (20130197884) teaches applying Dirichlet and Neumann boundary conditions to simulate a heart wall area (page 5 paragraph 0041-0043); Mansi does not fairly teach or suggest performing this calculation for the interface between the CEP and an engineered IV disc.

Based on the evidence presented above, none of the closest available prior art of record fairly teaches or suggests the claimed invention.  For this reason, claim 4 would be found to be subject matter free of prior art.

Claim 17: this/these claim(s) would also be found to be subject matter free of prior art for substantially similar rationale as applied to claim(s) 4 above, and incorporated herein.

Claims 18-21 and 24-27: this/these claim(s) would also be found to be subject matter free of prior art for at least the same rationale as applied to parent claim 17 above, and incorporated herein.

Response to Arguments
In the Remarks filed on 28 March 2022, Applicant makes numerous arguments. Examiner will address these arguments in the order presented.

On page 12-13 Applicant argues that the claims do not recite an abstract concept because the claimed equations are complex, and would require decades to observe in a patient (referencing Specification; page 4 line 9-12).
First, the claimed equations have not been recited with any specificity. Instead, they recite some broad function of the equations; however, the equations themselves are not recited. For this reason, simpleton embodiments would be reasonably performed in the mind of a user either mentally or with pen and paper.
Additionally, the claims have also been found to be directed towards mathematical concepts, as they explicitly recite equations, and certain methods of organizing human activity (as discussed above, and also admitted by Applicant in the Remarks and Specification that this is a problem area that human, i.e. doctors, attempt to solve).
Regarding the assertion that the disease progression may take decade, this assertion is not germane to the claims because the claims are directed towards equation, and are not directed towards speeding up disease progression on a physical model.

On page 14 Applicant asserts that the equations describe physical and other biologic processes.
While the claimed equations may represent physical objects, the equations themselves and their calculations are directed towards an abstract concept, as discussed above and incorporated herein.

On page 14-18 Applicant argues that the claims provide technical improvement because they provide a simulation of a biological process.
As previously discussed and as recited, the claims perform such simulation by solving an equation. Solving an equation does not rise to the level of a technical improvement, as argued by Applicant in referencing Ex Parte Olson. Indeed, there is nothing in the claims that would rise to the level of a 3D image, as in Olson. Instead, the claims merely recite some broad equations, and invokes a generic computer to solve these equations. As stated above, while the equations may represent some real-world objects, the claims themselves are directed towards nothing more than the abstract concept, and Applicant has not come forth with evidence regarding why the claims would improve any technology, or why such improvements would result from the claims.
While Applicant’s argument on page 17 regarding the in vivo simulation of a medical condition has been considered, to the extent that any improvement were provided (which Examiner contends), the improvement were provided by the abstract concept, i.e. equations and their associated mathematical attributes, and were not provided by the generic computers disposed for performing these calculations and subsequent display of results (which also does not place any technical limitation on what data is calculated or displayed). At best, the claims recite a general desired result without any specific technical steps on how to implement the improvement, i.e. what specific equations are used, how those equations are represented in memory, how a technical solution is realized by using a computer to solve these equations, what metrics are derived, how these metrics would be displayed in a technical manner.
Accordingly, the claims are directed towards general data processing and displaying the results, and rely solely on human judgement to set up the equations and their parameters, and to interpret the displayed results; the computer is merely invoked as a tool to automate some unrecited (and presumably simple) calculations, specifically because the complexity of the equations have not been recited.

Applicant’s arguments with respect to claim(s) 10-16 on page 17-18 have been considered but are moot because these claims have been withdrawn.

On page 20-21 Applicant argues that the claims recite significantly more by improving the technical field of in vivo IV systems.
As discussed above, any improvement arising from the claimed invention is the direct result of the abstract concept. The generic computer is invoked in a post hoc manner to merely implement the abstract concept, and therefore does not provide any technical improvement.

On page 24 Applicant argues that Mahfouz does not teach metrics related to pathophysiology.
In making this argument, Applicant cites PEDIAA, which discloses that pathophysiology is concerned with changes in biochemical processes or mechanisms operating within an organism during the disease (as asserted by Applicant).
Mahfouz teaches that the system is capable of simulating tissue degeneration or absence as the result of genetic or environment conditions (Figure 1, page 8 paragraph 0208), and is therefore considered to be a form of biochemical processes because genetic and environmental conditions are known to affect the cellular structure on a molecular level (especially genetic effects). Mahfouz further teaches that the system is capable of simulating a structural material with a specific function in a multicellular organism (page 9 paragraph 0211). This teaching is considered to be a form of mechanisms operating in an organism during a disease condition.
Examiner submits evidentiary reference Hadjipavlou (The pathophysiology of disc degeneration: a critical review), which discloses that simulating genetic factors would be properly be considered in the field of pathophysiology of intervertebral disc degeneration (Abstract).
Based on this evidence, the applied art fully teaches the claimed limitation, and specifically because the particular metrics have not been recited in the claims.

Applicant’s arguments with respect to claim(s) 1, 17 on page 25-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s remaining argument with respect to claim 16 is rendered moot because they are directed towards claims that are withdrawn.

For these reasons, Applicant’s arguments are not found to be persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gao (Verification of a Numerical Model for Simulating Intervertebral Disc Pathophysiology) is a publication of the inventors’ disclosure.
Wan (Biphasic scaffold for annulus fibrosus tissue regeneration) teaches simulating the AF tissue of the IVD (Abstract).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626